DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1, 4 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement

The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hauke et al. (US 2006/0233427) in view of Choi et al. (US 2019/0026453) and further in view of Yukich (US 2012/0293632).

Regarding claim 1, Hauke et al. disclose a three-dimensional finger vein recognition method, characterised by comprising the following steps:
S1,    photographing, by three cameras, from evenly spaced angles to obtain three images (Figures 1a and 1b and paragraph [0065]);
S2,    constructing a three-dimensional finger model (Figure 2, step S3) according to the finger edges:
a sectional view of a finger is considered approximately as a circle S, a three-dimensional finger is divided into several sections at equal distances, a contour of each section is calculated, and the finger is modelled approximately by using a plurality of 
S3,    after the three-dimensional finger model has been constructed, next, mapping a two-dimensional image texture photographed by the three cameras into the three-dimensional finger model, wherein an overlapping portion and a nonoverlapping portion exist between every two of the images photographed by the three cameras, an overlapping region needs to be determined first, and the overlapping region and a nonoverlapping region are then processed differently, to obtain a three-dimensional finger image (Figure 2, step S4 and paragraphs [0065], [0073], [0075], [0077] and [0079]-[0080]).
Hauke et al. fail to explicitly teach a three-dimensional finger vein image, and S4, performing feature extraction and matching on the three-dimensional finger vein image, to eventually complete recognition.
Choi et al. disclose a three-dimensional finger vein image (Figure 7 and paragraphs [0017] and [0123]), and a method comprising performing feature extraction and matching on a three-dimensional finger vein image, to eventually complete recognition (Figures 7 and 8, see step S230).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Choi et al. in the method taught by Hauke et al.  The motivation to combine would have been in order to utilize the images to perform user authentication thus improving security.

Yukich discloses photographing, by three cameras, from evenly spaced angles to obtain three images, wherein main lines of sight of the three cameras are located in a same plane (Paragraph [0047] and Figure 1, cameras 20 are spaced evenly.).
Yukich further states in paragraph [0047] that fewer cameras 20 can be utilized.  Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Yukich in the three-dimensional finger vein recognition method taught by the combination of Hauke et al. and Choi et al. such that only three cameras could be used and thus when evenly spaced the main lines of sight of the three cameras intersect with each other at 120°.  The motivation to combine would have been in order to image the entire surface of the finger thus providing a more accurate 3D model.

Regarding claim 4, Hauke et al., Choi et al. and Yukich disclose the three-dimensional finger vein recognition method according to claim 1, characterized in that calibration needs to be performed before a contour of each section is calculated, so that after calibration, the three cameras have the same intrinsic parameter, main lines of sight of the three cameras are located in a same plane, and the main lines of sight are all in directions from the projection centres to the origin of a system coordinate system (Hauke et al.: Paragraph [0070]).

Regarding claim 7, Hauke et al., Choi et al. and Yukich disclose the three-dimensional finger vein recognition method according to claim 1, characterized in that two three-dimensional finger vein texture images that need to be matched are aligned first, and are separately unfolded into two-dimensional images, and matching of a three-dimensional finger vein texture is then completed by using feature extraction and matching of the unfolded two-dimensional images (Hauke et al.: Paragraph [0080], in the combination [vein images]).

Allowable Subject Matter

Claims 2-3, 5-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 2-3, 5-6 and 8-9 each similarly recite limitations regarding specific formulas, equations and calculations relating to the fingerprint recognition methodology which are not taught and/or suggested either singularly or in combination within the prior art. 
The primary reasons for indicating allowable subject matter in claim 10 is that the claim recites the limitations “comprising a host and a client, wherein the client comprises a light source control module and an image collection module, the light source control that are sequentially connected, and the image collection module comprises a camera for collecting an image; and wherein a software for implementing three-dimensional finger vein reconstruction and recognition is installed on the host, and the host implements transfer of a light-source brightness control signal with the microprocessor of the light source control module and implements transmission of video data with the camera; and the client is responsible for controlling the intensity of the near-infrared light source and collecting and transmitting image information, and the host is responsible for performing processing, three-dimensional reconstruction, feature extraction, and recognition on collected digital images” which, in combination with the other recited features, are not taught and/or suggested either singularly or in combination within the prior art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
19 January 2021